Exhibit 10.29.2

 

May 22, 2019

Mike Love

RE:  Employment Agreement

Dear Mike:

This letter agreement (this “Agreement”) shall confirm the terms of your
employment promotion with Boot Barn, Inc. (the “Company”), which became
effective on or around June 12, 2018 (the “Start Date”).

Position/Duties:  You agree to serve the Senior Vice President, Retail,
reporting to the Chief Executive Officer of the Company. You will have such
duties as are consistent with your position or as assigned to you from time to
time by the Company. You will perform your duties at the Company’s corporate
offices in Orange County, California, subject to customary travel as reasonably
required.  You may be asked to perform duties for the Company’s affiliated
entities without additional compensation.  You agree to devote your full
business time, attention and energies to, and perform faithfully, professionally
and to the best of your abilities, the duties and responsibilities of your
position.

At Will:  Subject to the terms of this Agreement, you will be employed by the
Company on an “at will” basis, meaning that either you or the Company may
terminate your employment relationship at any time, with or without cause, and
with or without prior notice.  Similarly, and subject to the terms of this
Agreement, the Company retains the right to change your job duties, reporting
level, compensation and other terms and conditions of your employment
prospectively as it deems appropriate.

Base Salary:  You will be paid an annualized base salary in the amount of Two
Hundred Eighty Thousand Dollars ($280,000.00), less applicable deductions,
payable in accordance with the Company’s regular payroll practices.

Bonuses:  You also will be eligible to participate in the Company’s key bonus
plan pursuant to the terms, financial targets and performance goals established
by the Compensation Committee (“Compensation Committee”) of the Board of
Directors of Boot Barn Holdings, Inc.  For fiscal year 2019, you will be
eligible to earn a target bonus of up to 40% of your base salary with an
opportunity to receive a maximum aggregate bonus of up to 80% of your base
salary, less applicable deductions (subject to the last sentence of this
paragraph) based on the financial performance of the Company and your
achievement of certain other targets, goals or objectives to be established in
the discretion of the Compensation Committee Company’s fiscal year.  To be
eligible to earn and receive any bonus, you must be employed in good standing on
the bonus payment date.










Equity:  Remains unchanged.

Benefits:  Remains unchanged.

Expenses:  The Company shall reimburse you for all reasonable business expenses
of types authorized by the Company and reasonably and necessarily incurred by
you in the performance of your duties hereunder, in accordance with the
Company’s reimbursement policies, provided that, you must submit proof of such
business expenses and comply with such reasonable budget limitations and
approval and reporting requirements with respect to expenses as the Company may
establish from time to time.  In addition, the Company shall reimburse you for
the reasonable costs incurred by you to physically move to Orange County,
California, with the exception of closing costs on your current residence,
provided you submit proof of such relocation expenses to the Company and
provided further, such relocation expenses must be incurred by you no later than
the first anniversary of the Start Date.

Employment Policies and Confidential Information:  As a condition of employment,
you agree to execute and comply with the Company’s standard employment policies,
standards of conduct and work rules, including as set forth in the Employee
Handbook as amended from time to time, and the Company’s Confidential and
Proprietary Information Agreement (“Confidential Information Agreement”)
provided to you in connection with this Agreement.

Arbitration:  You agree that all claims arising out of or relating to your
employment with the Company, including claims arising out of this Agreement, the
enforceability of this arbitration provision or in connection with your
separation from the Company, shall be resolved by binding arbitration in Orange
County, California before the Judicial Arbitration and Mediation Services
(“JAMS”).  This agreement to arbitrate does not prohibit either party from
filing an application for a provisional remedy and seeking equitable or other
injunctive relief to prevent actual or threatened irreparable harm in accordance
with California law. The dispute will be arbitrated in accordance with the
Federal Arbitration Act, pursuant to the rules of JAMS Employment Arbitration
Rules & Procedures which may be found at http://www.jamsadr.com.  You
acknowledge that you have been provided a copy of the JAMS rules.  The Company
shall pay all expenses peculiar to arbitration including the arbitration
administrative costs and the arbitrator’s fees in accordance with California law
and the JAMS rules.  Each party shall bear his/its own attorneys’ fees and legal
costs.  However, if any party prevails on a statutory claim which affords the
prevailing party attorneys’ fees and/or legal costs, the arbitrator may award
such reasonable attorneys’ fees and/or legal costs to the prevailing party
consistent with applicable law.  The arbitrator shall apply the substantive law
of California except if preempted by federal law, as applicable to the claims
and defenses asserted.  This arbitration agreement will cover all matters
directly or indirectly related to your recruitment, employment or termination of
employment by the Company, including, but not limited to, claims involving laws
against any form of discrimination or harassment, whether brought under federal
or state law, claims for wages or any compensation, claims involving present and
former employees, officers and directors of the Company, and claims regarding
the enforceability and validity of this arbitration agreement, but excluding
workers’ compensation claims, unemployment insurance claims, claims under a plan
that is governed by the Employee Retirement Income Security Act of 1974, and any
claims not subject to mandatory arbitration by law.  YOU UNDERSTAND AND AGREE
THAT YOU





2




ARE HEREBY WAIVING YOUR RIGHTS TO BRING SUCH CLAIMS TO COURT INCLUDING THE RIGHT
TO A JURY TRIAL.

Termination:  Consistent with the at will relationship, either you or the
Company may terminate your employment relationship at any time, with or without
reason and with or without prior notice, subject to the terms of this paragraph.

In the event your employment is terminated by the Company without Cause or by
you for Good Reason,  the Company will pay you the Severance Payment (defined
below), provided that you timely sign and deliver to the Company and do not
revoke (if applicable) a general release of all claims against the Company and
its parents, affiliates and subsidiaries in a form provided to you by the
Company (the “Release”) and the Release becomes irrevocable by its terms within
sixty (60) days after the termination date.

You shall not be entitled to the Severance Payment or any other severance, bonus
or other post-termination benefits (other than as mandated by law) if the
Company terminates your employment for Cause, you resign for any reason that
does not constitute Good Reason, or your employment terminates due to your death
or disability.  Upon the separation of your employment, however caused, (i) any
position(s) you then hold with any parent, affiliate or subsidiary of the
Company, including Boot Barn Holdings, Inc., shall automatically terminate and
(ii) you must continue to comply with your post-termination obligations set
forth in the Confidential Information Agreement.

Definitions:

“Cause” as used herein shall mean: (i) your refusal or failure to substantially
perform the duties of your position or follow the reasonable instructions of the
Company or the Board of Directors of the Company (the “Board”); (ii) your
failure to comply in any material respect with any written policies or
procedures of the Company or the Board (including, but not limited to, the
Company’s drug or anti-harassment policies, etc.); (iii) your engagement in any
act of theft, fraud, embezzlement, willful misfeasance or misconduct,
falsification of Company documents, misappropriation of funds or other assets of
the Company, or committing any act which is materially damaging to the goodwill,
business or reputation of the Company; (iv) your breach of any of your fiduciary
duties to the Company; (v) your conviction or pleading guilty or nolo contendere
to any felony or crime involving moral turpitude; or (vi) your material breach
of any of your obligations to the Company or the Confidential Information
Agreement.

“Good Reason” as used herein shall mean the occurrence of any of the following
events without your consent: (i) any material diminution in your base salary,
other than a diminution that was in conjunction with a salary reduction program
for similarly-situated employees of the Company or its affiliates; (ii) any
material and continuing diminution in your authority or responsibilities; or
(iii) changing the geographic location at which you provide services to the
Company (in Orange County) to a location more than thirty-five (35) miles from
both the then existing location and your residence; provided however, that your
resignation for Good Reason will be effective only if you provide written notice
to the Company of any event constituting Good Reason within sixty (60) days
after you





3




become aware such event, and the Company does not cure such event within thirty
(30) days after receipt of the notice, and provided further that, you terminate
your employment within ninety (90) days of the date of your written notice.

“Severance Payment” as used herein shall mean your base salary in effect on the
termination date, less applicable deductions, payable for a period of six (6)
months from the termination date, as salary continuation payments in accordance
with the Company’s normal payroll practices, the first installment of which
shall be paid to you on the first regular payroll period following the sixtieth
(60th) day after the termination date (which first installment will include any
severance installment that would have otherwise been paid during the period
following the termination date through the date of the first installment);
provided that, the Release has been executed by you, delivered to the Company
and become irrevocable on or before the sixtieth (60th) day after your
termination date.

Conditions of Employment:  This offer of employment is conditioned upon you
performing the following: (i) timely completing and submitting all appropriate
documentation establishing proof of your identity and eligibility for employment
in the United States pursuant to federal and state immigration laws within three
(3) business days of the Start Date; (ii) executing and returning the
Confidential Information Agreement and the Company’s handbook acknowledgement;
and (iii) if requested by the Company, consenting to and passing a background
and reference check.

Successors and Assigns:  This Agreement shall not be assignable by you, provided
however, your rights to payments hereunder shall, upon your death or incapacity,
inure to the benefit of your personal or legal representatives, executors,
administrators, heirs, devisees and legatees.  This Agreement will be binding
upon and inure to the benefit of the Company, its successors and assigns, and
may be assigned by the Company to any parent, subsidiary or affiliate thereof,
or to a person or entity which is a successor in interest to substantially all
of the business operations or assets of the Company.

Entire Agreement:  You confirm that no promises or statements that are contrary
to the terms of this Agreement have been made to you by any Company
representative.  This Agreement (along with the agreements referenced herein)
contains the parties’ complete agreement regarding the terms and conditions of
your employment with the Company and supersedes all prior and contemporaneous
agreements, negotiations and term sheets relating to your employment with the
Company. If the Company modifies any of the terms and conditions of your
employment as set forth herein, it will provide you notice of same in writing.

409A:

Compliance.  It is intended that the compensation paid or delivered pursuant to
this Agreement is either paid in compliance with, or is exempt from, Section
409A of the Internal Revenue Code, and the regulations promulgated thereunder
(together, “Section 409A”), and this Agreement shall be interpreted and
administered accordingly.  However, the Company does not warrant that all
amounts paid or delivered hereunder will be exempt from, or paid in compliance
with, Section 409A.  You agree to bear the risk of any adverse federal, state or
local tax consequences and penalty taxes which may result





4




from payments made in accordance with the terms of this Agreement, and you will
not seek indemnification from the Company for any such tax consequences or
penalties.  You acknowledge that you have been advised to seek the advice of a
tax advisor with respect to the tax consequences of all such payments, including
any adverse tax consequence under Section 409A and applicable state tax law.

Amounts Payable On Account of Termination.  If and to the extent necessary to
comply with Section 409A, for the purposes of determining when amounts otherwise
payable on account of your termination of employment under this Agreement will
be paid, “terminate,” “terminated” or “termination” or words of similar import
relating to your employment with the Company, as used in this Agreement, shall
be construed as the date that you first incur a “separation from service” within
the meaning of Section 409A.  Notwithstanding anything to the contrary herein,
if you are deemed on the date of termination to be a “specified employee” of the
Company, within the meaning of that term under Section 409A(a)(2)(B), then with
regard to any payment or provision of any benefit that is considered
nonqualified deferred compensation under Section 409A payable on account of a
“separation of service,” such payment or benefit shall not be made or provided
until the date which is the earlier of (i) the expiration of the six (6) month
period measured from the date of your “separation of service” from the Company
and (ii) the date of your death, to the extent required under Section
409A.  Upon the expiration of the foregoing delay period, all payments and
benefits delayed pursuant to the previous sentence (whether they would have
otherwise been payable in a single sum or in installments in the absence of such
delay) shall be paid or reimbursed to you in a lump sum, without interest, and
any remaining payments and benefits due under this Agreement shall be paid or
provided in accordance with the normal payment dates specified for them herein.

Interpretative Rules.  In applying Section 409A to amounts paid pursuant to this
Agreement, any right to a series of installment payments under this Agreement
shall be treated as a right to a series of separate payments.

Taxable Reimbursements.  Any taxable reimbursement of business or other expenses
provided for under this Agreement shall be subject to the following conditions:
(i) the expenses eligible for reimbursement in one taxable year shall not affect
the expenses eligible for reimbursement in any other taxable year, (ii) the
reimbursement of an eligible expense shall be made no later than the end of the
year after the year in which such expense was incurred, and (iii) the right to
reimbursement shall not be subject to liquidation or exchange for another
benefit.

This Agreement and the terms and conditions of employment contained herein
supersede and replace any prior understandings or discussions between you and
Boot Barn regarding your employment; provided that, the terms and conditions of
the Employment Agreement between you and Boot Barn, dated as of May 5, 2014 (the
“Employment Agreement”) shall remain in full force and effect, except as
otherwise specifically provided in this Agreement.  For the avoidance of doubt,
Section 6 of the Employment Agreement is amended and superseded by this
Agreement.  This Agreement and the Employment Agreement set forth the complete
integrated agreement between you and Boot Barn regarding your employment, and
may only be amended





5




by a document in writing signed by you, the employee and the Chief Executive
Officer, along with the Head of Human Resources.

 

If the terms of this Agreement are acceptable to you, please sign below and
return a copy to me.

 

 

Regards,

 

 

 

 

 

/s/ James G. Conroy

 

 

James G. Conroy

 

 

President and Chief Executive Officer

 

 

 

AGREED AND ACCEPTED:

 

 

 

 

 

 

 

 

 

/s/ Michael A. Love

 

Date:

May 22, 2019

Michael A. Love

 

 

 

6

